Citation Nr: 1540081	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extraschedular evaluation for hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from July 1956 to October 1959.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified at a May 2013 Board videoconference hearing.  A transcript of that hearing has been included in the claims folder.  

In July 2013, the Board denied a disability evaluation in excess of 10 percent for hypertension.  The appellant was notified of that action, and he then appealed to the United States Court of Appeals for Veterans Claims (Court).  Following a review of the Board's July 2013 Decision, the Court vacated the Board's decision and remanded for additional proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As reported above, the Court vacated the Board's previous action with respect to whether an extraschedular evaluation could or should be assigned.  The Court found that the Board "failed" to adequately discuss whether the appellant's claim should be forwarded to the Director of Compensation and Pension for consideration of an assignment of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  After conducting any indicated development, the AOJ must forward this case to the Under Secretary for Benefits or the Director, Compensation Service for consideration of the assignment of an extraschedular rating for the appellant's hypertension claim, pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  All information obtained as a result of this tasking should be included in the claims file for review. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the appellant and his accredited representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the AOJ. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

